

115 HR 1799 IH: Veterans Affairs Transfer of Information and sharing of Disability Examination Procedures with DOD Doctors Act
U.S. House of Representatives
2017-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1799IN THE HOUSE OF REPRESENTATIVESMarch 29, 2017Mr. Wittman (for himself, Ms. Shea-Porter, Mr. Ryan of Ohio, and Mr. Jones) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Veterans' Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title 10, United States Code, to include a single comprehensive disability examination as
			 part of the required Department of Defense physical examination for
			 separating members of the Armed Forces, and for other purposes.
	
 1.Short titleThis Act may be cited as the Veterans Affairs Transfer of Information and sharing of Disability Examination Procedures with DOD Doctors Act.
		2.Inclusion of single comprehensive disability examination as part of required Department of Defense
 physical examination for separating members of the Armed ForcesSection 1145(a)(5) of title 10, United States Code, is amended by adding at the end the following new subparagraphs:
			
 (C)If a member of the armed forces who is required to receive a physical examination under subparagraph (A) has or is believed to have a medical condition that will or may make the member eligible for disability compensation and benefits from the Department of Veterans Affairs, the physical examination shall be performed by a health care provider who is certified by the Department of Veterans Affairs to determine such eligibility. If such a condition is discovered during the physical examination and the health care provider performing the examination is not certified by the Department of Veterans Affairs, the examination shall be completed by a health care provider certified by the Department of Veterans Affairs.
 (D)An eligibility determination made as part of a physical examination under subparagraph (C) shall be binding on the Department of Veterans Affairs and be used as the basis for assigning a disability rating for the separating member..
 3.Department of Defense and Department of Veterans Affairs joint recordkeeping systemThe Secretary of Veterans Affairs and the Secretary of Defense shall jointly establish a system to be used by both the Department of Defense and the Department of Veterans Affairs to establish and maintain the medical and personnel records of members of the Armed Forces and veterans. Such system shall provide for data sharing between the Department of Defense and the Department of Veterans Affairs.
		